Citation Nr: 0321097	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-21 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Military Order of the Purple Heart


WITNESSES AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jay Som, Law Clerk

REMAND

The veteran served on active duty from September 1943 to 
March 1946.  This matter is before the Board of Veterans 
Appeals (Board) on appeal of an April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana.  

In March 2003, the veteran and his representative appeared at 
a videoconference hearing before the undersigned acting 
Veterans Law Judge, designated as such by the Chairman of the 
Board pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c).  

Additional medical evidence was received by the Board in 
March 2003 and has been associated with the claims file.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations which empowered 
the Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.    Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In this case, a waiver of RO review was not received.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A.  Here, the Board notes 
that the veteran reported additional VA medical treatment.  
Thus, the Board determines that additional evidentiary 
development is required. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Obtain the veteran's outpatient 
medical records from the New Orleans VAMC 
from December 2002 to present.   

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of occupational and social 
impairment due to PTSD.  The examiner is 
asked to provide a GAF score.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



